Citation Nr: 1214401	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post L4-L5 anterior fusion (previously characterized as lumbar strain with partial disc herniation L4-L5).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran had active military service from September 1986 to June 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision in which the RO awarded a temporary 100 percent rating for the  status post L4-L5 anterior fusion for a period of convalescence following surgical intervention pursuant to 38 C.F.R. § 4.30, effective August 24, 2004.  The previously assigned 10 percent rating for the status post L4-L5 anterior fusion was resumed, effective October 1, 2004.

In March 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington.  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

The most recent VA examination for status post L4-L5 anterior fusion was in March 2010.  Forward flexion of the lumbar spine limited to 45 degrees was demonstrated; however, the examiner indicated that the Veteran "voluntarily" limited her motion to 45 degrees, suggesting that she did not exert maximal effort.  During her March 2012 Board hearing, the Veteran testified that the symptoms associated with her status post L4-L5 anterior fusion are worse than what was shown on the 2010 VA examination.  

Given the indication that the Veteran did not appear to exert maximal effort in her previous examination and as it has been over two years since her last examination and the Veteran alleges that her condition has worsened, the RO/AMC should arrange for the Veteran to undergo a current VA spine examination.  See 38 C.F.R. § 3.159 (2011); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Additionally, ongoing private and VA medical records related to treatment the Veteran receives for her status post L4-L5 anterior fusion should also be requested.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated her for her status post L4-L5 anterior fusion since August 2004.  After securing any necessary release, the RO/AMC should request any records which are not duplicates of those contained in the claims file.  In addition, obtain relevant VA treatment records dating since June 2006 from the South Texas VA Healthcare System to include the Corpus Christi Outpatient Clinic.  If any identified records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA spine examination to determine the current nature and severity of her service-connected status post L4-L5 anterior fusion.  The claims file must be reviewed by the examiner in conjunction with the appeal.

The examiner should describe all symptomatology related to the Veteran's service-connected status post L4-L5 anterior fusion.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, including range of motion and motor and sensory evaluation, and provide a rationale for any opinions expressed.

The examiner should describe any functional loss pertaining to the status post L4-L5 anterior fusion, due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case (SSOC) and be given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


